Citation Nr: 1203134	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO. 06-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for arteriosclerotic heart disease, right bundle branch block, status post myocardial infarction, as secondary to pulmonary tuberculosis. 

2. Entitlement to service connection for status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus, as secondary to pulmonary tuberculosis.

3. Entitlement to service connection for vascular dementia as secondary to pulmonary tuberculosis. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1952 to October 1954.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, in pertinent part denying service connection for arteriosclerotic heart disease, right bundle branch block, and history of old myocardial infarction, and denying service connection for status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus. The appeal also arises from a May 2007 RO decision denying service connection for vascular dementia.

The Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in February 2008. A transcript of this hearing is contained in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that it is issuing a separate decision, with a separate docket number, addressing the issue of entitlement to an increased evaluation for pulmonary tuberculosis for the interval beginning April 19, 2007, from the 30 percent assigned. This separate decision is necessitated by the Veteran being represented in that appeal by a representative different from that representing him for the appealed issues addressed herein. 

The three appealed issues listed hereinabove for service connection as secondary to pulmonary tuberculosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In June 2004 the Veteran was afforded a VA heart examination for compensation purposes, and the examiner appropriately noted that a medical question to be answered by the examiner was whether the Veteran's heart disease was secondary to his pulmonary tuberculosis. The examiner noted that the Veteran's behavior limited the examining physician's capacity to perform the examination. The examiner nonetheless noted that he gleaned information that he could from examining the record and questioning the Veteran, as well as from physical examination to the extent one could be conducted. 

The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). If a veteran wishes help, his necessary participation in such assistance must be judged the impediment to such assistance where the Veteran's failure to provide necessary help the true impediment. Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). Such limitation necessarily extends to the conduct of examinations. Thus, to the extent the Veteran did not cooperate with VA examinations and those examinations were incomplete as a result, the duty to assist in providing those examinations cannot be judged unfulfilled on that basis. See 38 C.F.R. § 4.2 (2011) (requirement to return examination report as inadequate where examination contains insufficient detail); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requirement of adequacy of VA examinations). Such limitations and their implications for the duty to assist remain even where, as here, the Veteran has been medically found to suffer from dementia or other mental disease.

The failure to cooperate may be considered as akin to a failure to appear for an examination, which failure to appear, for an original claim for service connection, then requires adjudication based on the evidence of record, without further attempt at examination. 38 C.F.R. § 3.655 (2011). 

Medical diagnoses at the June 2004 examination included arteriosclerotic heart disease (ASHD), history of old myocardial infarction, right bundle branch block, normal P waves, and a left ventricular ejection fraction of 55 percent. The examiner concluded that the heart disease examination that he conducted was inadequate, and he asserted that he could only conclude that the Veteran's historic ASHD was not shown to be possibly caused by pulmonary heart disease. The examiner further noted that there was no etiologic relationship to pulmonary heart disease in the Veteran, with no evidence found of pulmonary heart disease. The examiner accordingly opined that the Veteran's heart disease was not caused by or the result of service-connected tuberculosis with thoracotomy. 

Unfortunately, even given the allowance in this case for the Veteran's failure to cooperate with the June 2004 examination, the examination is inadequate in its opinions for a failure to provide an opinion of secondary aggravation: whether the Veteran's service-connected pulmonary tuberculosis with thoracotomy aggravated his ASHD beyond its natural course. 38 C.F.R. § 3.310 (2011). To remedy this inadequacy, an addendum opinion should be sought from the June 2004 examiner, or a further examination and opinion should be obtained. Barr.

The Veteran was also afforded a VA neurological examination for compensation purposes in June 2004. The examiner reviewed the claims file and noted the Veteran's history of pulmonary tuberculosis beginning in service, and of post-service disabilities including hypertension, recurrent depression, hyperlipidemia, cerebrovascular accident, dysphagia, dementia, normal pressure hydrocephalus ("NPH"), and congestive heart failure. The examiner commented and opined as follows: 

Cerebrovascular disease is usually preceded and associated by risk factors such as hypertension, myocardial infarction, hyperlipidemia and aging factors that were present in the Veteran as early as in 1990, at age 59 approximately. Certainly this condition of cerebrovascular disease is not related to his inactive pulmonary tuberculosis since 1956, 34 years later.

Thus, this examiner effectively concluded that the Veteran's inactive-since-1956 pulmonary tuberculosis did not cause or aggravate his cerebrovascular disease inclusive of cerebrovascular accident, NPH, and associated dementia and dysphagia. Unfortunately, again, despite the examiner's conclusion that the Veteran's long-inactive pulmonary tuberculosis was unrelated to current cerebrovascular disease, this does not answer the question of secondary aggravation also raised by the appealed claim. 38 C.F.R. § 3.310. The Board accordingly concludes that an addendum opinion should be sought from the June 2004 neurological examiner, or a further examination and opinion should be obtained. Barr. 

The Veteran was also afforded a September 2005 VA examination for compensation purposes addressing his claimed vascular dementia. That examiner also reviewed the claims file and the Veteran's history, and concluded that his vascular dementia was "secondary to normal pressure hydrocephalus and CVA." The examiner further opined that the Veteran's vascular dementia was "not secondary to, due to, caused by, nor (sic) related to his service-connected pulmonary tuberculosis with thoracotomy." Again, unfortunately, despite the examiner's clear efforts to formulate a comprehensive opinion, the examiner failed to address secondary aggravation, and thus an addendum opinion or additional examination must be obtained. Barr. Arguably, the Veteran's pulmonary tuberculosis may aggravate his vascular dementia without it being "related" to the vascular dementia. The portion of the examiner's opinion stating that the vascular dementia was not "secondary" to pulmonary tuberculosis speaks to a legal standard beyond the scope of the medical opinion. It is the Board's responsibility to weigh the evidence, including medical evidence, and to arrive at conclusions addressing required evidentiary standards. Evans v. West, 12 Vet. App. 22, 30 (1998).

The Veteran has submitted a March 2005 opinion letter by a private treating physician with the opinion that the Veteran's "current condition" and "present situation"- with the letter implicating disabilities of cardiovascular, cerebrovascular, respiratory, neurological, and mental functioning - "somehow [...] could be related to his past medical history and/or related to any injury/disease suffered in service." This opinion is insufficiently definite and insufficiently specific to require any responsive development. Both Federal regulation and case law preclude granting service connection predicated on a resort to speculation or remote possibility. 38 C.F.R. § 3.102 (2011); see Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not," and was deemed speculative).

A handwritten note dated on June 14, 1997, by Dr. Alvin Torres Hernandez, has been translated as "I certify that [the Veteran] has had [illegible] - as secondary to his condition of [illegible] of hydrocephaly and cerebral stroke. [Patient] is prostrate in bed." This opinion statement could potentially serve to support the claim if it were sufficiently legible to allow for a complete translation. In keeping with the duty to assist, as the Veteran is elderly and is shown by the record to suffer from dementia and/or other mental issues, the Board believes it best that the RO seek to obtain a more legible opinion from this physician, in furtherance of the Veteran's claims the subject of remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1. The Veteran should be asked to provide any further information or evidence as may serve to support his claims the subject of this remand.

2. With appropriate authorization or assistance from the Veteran or another with authority to grant release of evidence, request from Dr. Alvin Torres Hernandez who provided the partially illegible June 14, 1997, medical opinion note, that he provide a typed or otherwise legible version of that note. Once a legible version of the note is received, the document and a translation into in English (if the new document is in Spanish) should be associated with the claims file.

3. Thereafter, return the claims file to the VA examiners, each in turn (and to the extent they are available), who conducted the heart and neurological examinations in June 2004, and who conducted the mental disorders examination in September 2005, to obtain three separate addendum opinions (one from each examiner) addressing questions of secondary aggravation. The claims folders including a copy of this Remand must be made available to the examiners for these addendum opinions. The examiners should do the following: 

a. The June 2004 heart examiner should opine whether it is at least as likely as not that the Veteran's pulmonary tuberculosis aggravated (permanently increased in severity) his arteriosclerotic heart disease, right bundle branch block, status post myocardial infarction. 

b. The June 2004 neurological examiner should opine whether it is at least as likely as not that the Veteran's pulmonary tuberculosis aggravated (permanently increased in severity) his status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus.

c. The September 2005 mental disorders examiner should opine whether it is at least as likely as not that the Veteran's pulmonary tuberculosis aggravated (permanently increased in severity) his vascular dementia. 

d. The examiners should express their own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for their diagnoses and opinions. 

4. If the examiners fail to address these questions (or they were not available), the appropriate additional examinations should be obtained to address them. 

5. Thereafter, readjudicate the remanded claims for secondary service connection for arteriosclerotic heart disease, right bundle branch block, status post myocardial infarction; status post cerebrovascular accident (CVA), ventricular peritoneal shunt hydrocephalus; and vascular dementia. If any benefit sought on appeal the subject of this remand is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).



